Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 1 of 36 PageID: 23995




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
  _________________________________________

   IMMUNEX CORPORATION, AMGEN
   MANUFACTURING, LIMITED and
   HOFFMAN LA-ROCHE INC.,                                    Civil Action No. 16-1118 (CCC)

                   Plaintiffs,                               CLERK’S OPINION
                                                             GRANTING IN PART
           v.                                                AND DENYING IN PART
                                                             PLAINTIFFS’ MOTION
   SANDOZ, INC., SANDOZ INTERNATIONAL                        TO TAX COSTS
   GMBH and SANDOZ GMBH,

                   Defendants.


         This matter has come before the Clerk on the motion [Dkt. Entry 750] of Plaintiffs

  Immunex Corporation (“Immunex”) and Amgen Manufacturing, Limited (“Amgen”)

  (together, “Plaintiffs”) to tax costs against Defendants Sandoz, Inc., Sandoz International

  GmbH and Sandoz GmbH (collectively, “Defendants”), pursuant to Federal Rule of Civil

  Procedure 54(d) and Local Civil Rule 54.1. Defendants oppose this motion.

         As the parties are well-aware of the factual and procedural histories of this patent

  infringement suit, the Clerk presents herein a very cryptic summary, as is necessary to address

  the motion at hand.

         Plaintiffs and Hoffman La-Roche Inc. (“Roche”) instituted suit on February 26, 2016

  [Dkt. Entry 1], alleging patent infringement by Defendants, under 35 U.S.C. § 271, including

  § 271(e)(2)(C), part of the Biologics Price Competition and Innovation Act (“the BPCIA”).

  Relevant to this matter, the BPCIA allows for the submission of an abbreviated Biologics

  License Application (“aBLA”), seeking FDA authorization to market a biosimilar version

  of an approved biologic drug, such as that at issue in this litigation.
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 2 of 36 PageID: 23996




         The five patents-in-suit covered etanercept, the active ingredient of the biologic drug

  product, ENBREL®: United States Patent Nos. 8,063,182 (“the ’182 patent”), 8,163,522 (“the

  ’522 patent”), 7,915,225 (“the ’225 patent”), 8,119,605 (“the ’605 patent”), and 8,722,631 (“the

  ’631 patent”). Immunex is the exclusive licensee of all commercial rights in the ’182 and ’522

  patents, owned by Roche, and is the owner of the ’225, ’605, and ’631 patents. Immunex has

  granted Amgen an exclusive license/sublicense to the asserted patents.

         Defendant Sandoz, Inc. is the United States agent for co-defendants, Sandoz International

  GmbH and Sandoz GmbH, German and Austrian corporations, respectively, for the purpose

  of filing regulatory submissions with the Food and Drug Administration (“FDA”). On

  September 29, 2015, the FDA accepted Defendants’ aBLA, seeking to market a biosimilar

  version of Immunex’s ENBREL®. In their complaint, Plaintiffs and Roche asserted that

  Defendants committed an act of infringement under 35 U.S.C. § 271(e)(2)(C) when they caused

  Sandoz Inc. to submit Defendants’ aBLA, seeking FDA approval to commercially manufacture,

  use, offer for sale, sell, distribute in, or import into the United States, Defendants’ etanercept

  product prior to the expiration of the asserted patents.

         Because Sandoz Inc. could neither accept nor waive service of process on behalf

  of its Austrian and German co-defendants, those two entities were served pursuant to the

  procedures authorized by the Court’s Order of June 14, 2016 [Dkt. Entry 65], granting Plaintiffs’

  unopposed motion pursuant to Federal Rule of Civil Procedure 4(f) [Dkt. Entries 58, 64]. That

  is, the Court issued Letters Rogatory to the appropriate Judicial Authority of Austria (a non-

  signatory to the Hague Convention), requesting international assistance to serve the complaint

  and summons on Sandoz GmbH, and entered an Order appointing Crowe Foreign Services as


                                                    -2-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 3 of 36 PageID: 23997




  the authority to forward to the Central Authority in Germany (a signatory to the Hague

  Convention, like the United States) the papers to be served in this case, in order to effect service

  on Sandoz International GmbH.

          Pretrial proceedings occurred, with a Markman hearing on February 15, 2017 [Dkt. Entry

  146], summary judgment motions by Plaintiffs in September 2017 [Dkt. Entries 221, 225], status

  conferences in March and April 2018 [Dkt. Entries 421, 423, 424, 425, 444], and in limine

  motions by both sides in June 2018 [Dkt. Entries 512-521].

          On June 7, 2018, the Court entered an Amended Consent Preliminary Injunction [Dkt.

  Entry 509], limiting Defendants’ activities regarding its etanercept product. Pursuant to a

  stipulation [Dkt. Entry 510] entered that day, the asserted claims of infringement of the ‘225,

  ‘605 and ‘631 patents were dismissed with prejudice.

          By Order entered on September 10, 2018 (“Stipulation of Infringement”) [Dkt. Entry

  619], Defendants stipulated to infringement of claims 11-12 and 35-36 of the ‘182 patent, and

  claims 3, 8 and 10 of the ‘522 patents, then still at issue.

          A 10-day bench trial on the validity of the ‘182 and ‘522 patents took place on September

  11-14, 17, 18, 20, 21, 24 and 25, 2018. [Dkt. Entries 621, 622, 627, 629-35]. The parties

  submitted post-trial briefing, including proposed findings of fact and conclusions of law [Dkt.

  Entries 645-53], and presented closing arguments on November 19, 2018 [Dkt. Entry 656].

          On August 9, 2019, the Court entered its opinion and order [Dkt. Entries 689, 690],

  finding no invalidity of the ‘182 and ‘522 patents, that Defendants infringed the asserted

  claims of those two patents, pursuant to the September 2018 Stipulation of Infringement, and

  that the parties remained bound by the terms of the Amended Consent Preliminary Injunction.


                                                    -3-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 4 of 36 PageID: 23998




          On October 7, 2019, the Court entered a Stipulated Permanent Injunction [Dkt. Entry

  718], enjoining Defendants, and all related individuals and entities, from making, using, offering

  to sell, or selling within the United States, or importing into the United States, any product

  containing etanercept until the later of the expiration of any infringed and valid claim of the ‘182

  patent on November 22, 2028, or any infringed and valid claim of the ‘522 patent on April 24,

  2029.

          The Court entered its Final Judgment and Order of Permanent Injunction [Dkt. Entry

  719] in favor of Plaintiffs and Roche, and against Defendants, on October 8, 2019, and on that

  day, Defendants filed their notice of appeal to the Court of Appeals for the Federal Circuit [Dkt.

  Entry 720].

          By letter order of October 22, 2019 [Dkt. Entry 732], the Court granted all parties’

  requests to extend the time in which to file taxation and attorney’s fees motions, until 30 days

  after the issuance of the Federal Circuit’s mandate.

          The Federal Circuit affirmed this Court’s final judgment on July 1, 2020 [Dkt. Entries

  745, 746] and denied Defendants’ petition for en banc rehearing, on September 29, 2020 [Dkt.

  Entry 748]. Its mandate issued on October 6, 2020 [Dkt. Entry 749], and accordingly, within

  30 days thereafter, on November 5, 2020, Plaintiffs filed their taxation motion [Dkt. Entry 750],

  now before the Clerk.

          Plaintiffs initially sought a total of $408,749.87 in their bill of costs, AO 133 form

  [Dkt. Entry 750-2], but decreased their request, in response to Defendants’ brief in opposition

  (“Defs.’ Opp.”). Pursuant to their updated bill of costs [Dkt. Entry 755-1], they seek a total

  of $368,382.46, comprised of the fees of: the clerk ($400.00); the marshal ($61,680.00);

  printed and videotaped transcripts ($102,053.36); witnesses ($19,716.60); copies ($41,743.46);
                                                -4-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 5 of 36 PageID: 23999




  trial support team ($141,006.00); and courtroom equipment rental and installation ($1,783.04).

  Defendants contend that Plaintiffs are entitled to $89,158.11, at most.

         I.      Legal Standards

         Plaintiffs make this application pursuant to Fed. R. Civ. P. 54(d)(1), which provides

  that “[u]nless a federal statute, these rules, or a court order provides otherwise, costs - other

  than attorney’s fees - should be allowed to the prevailing party.”

         In the context of patent litigation, “a plaintiff ‘prevails' when actual relief on the merits of

  his claim materially alters the legal relationship between the parties by modifying the defendant's

  behavior in a way that directly benefits the plaintiff.” Manildra Milling Corp. v. Ogilvie Mills,

  Inc., 76 F.3d 1178, 1182 (Fed. Cir. 1996) (quoting Farrar v. Hobby, 506 U.S. 103, 111-13

  (1992)).

         While the Federal Circuit established a single definition of prevailing party in patent

  cases in order to promote uniformity, it determined that the decision of whether to award costs

  to a prevailing party is a matter of regional circuit law. Id. at 1183. Therefore, the Clerk’s

  decisions of whether and how much to tax, is a matter of Third Circuit law.

         In this Circuit, there is a strong presumption in favor of awarding costs to the prevailing

  party. Reger v. Nemours Found., Inc., 599 F.3d 285, 288 (3d Cir. 2010). However, absent

  express statutory authorization or a court order to the contrary, the Clerk may reimburse only

  the following types of costs set forth in 28 U.S.C. § 1920:

         (1) Fees of the clerk and marshal;
         (2) Fees for printed or electronically recorded transcripts necessarily obtained
             for use in the case;
         (3) Fees and disbursements for printing and witnesses;
         (4) Fees for exemplification and the costs of making copies of any materials
             where the copies are necessarily obtained for use in the case;

                                                        -5-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 6 of 36 PageID: 24000




         (5) Docket fees under section 1923 of this title;
         (6) Compensation of court appointed experts, compensation of interpreters, and
             salaries, fees, expenses, and costs of special interpretation services under
             section 1828 of this title.

  Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 441 (1987).

         Section 1920 provides that a judge or clerk of any federal court “may” tax the above-

  listed categories of costs. Citing this language, the Crawford Fitting court stated that § 1920

  “is phrased permissively because Rule 54(d) generally grants a federal court discretion to refuse

  to tax costs in favor of the prevailing party.” Id. at 442. The Supreme Court there declared that

  “[t]he discretion granted by Rule 54(d) is . . . solely a power to decline to tax, as costs, the items

  enumerated in § 1920.” Id. Due to the constraints of § 1920, a prevailing party’s costs “often fall

  well short of the party’s actual litigation expenses.” In re Paoli R.R. Yard PCB Litig., 221 F.3d

  449, 458 (3d Cir. 2000).

         More recently, the Supreme Court reiterated that § 1920 taxable costs are “limited to

  relatively minor, incidental expenses,” and are “narrow in scope.” Taniguchi v. Kan Pacific

  Saipan, Ltd., 566 U.S. 560, 573 (2012) (limiting § 1920 (6) “compensation of interpreters” to

  oral translation costs, to the exclusion of document translation costs).

         Even though it enjoys a presumption in its favor, the prevailing party must provide

  sufficient information to carry its burden of showing that the sought-after costs fall within the

  limits of § 1920. Romero v. CSX Transp., Inc., 270 F.R.D. 199, 201-02 (D.N.J. 2010).

         In addition to Rule 54(d) and 28 U.S.C. § 1920, the Clerk’s decision is guided by

  L. Civ. R. 54.1, our local court rule which “establishes the general procedures to be followed

  in those cases where a party is entitled to recover costs” under § 1920. Lite, N.J. Federal

  Practice Rules, Comment 2 to Rule 54.1 (Gann 2021 ed.) at 321.

                                                    -6-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 7 of 36 PageID: 24001




         It is undisputed that these Plaintiffs are the prevailing parties. They have won final

  judgment in their favor, i.e., this Court’s orders, declaring that their patents are valid and were

  infringed by Defendants, and a permanent injunction against Defendants, whose behavior has

  been modified in a way that directly benefits Plaintiffs.

         Furthermore, Plaintiffs have satisfied the requirements in L. Civ. R. 54.1 and 28 U.S.C.

  § 1924 of timeliness and verification: this motion was filed within the extended time frame

  set by Court order [Dkt. Entry 732]; includes a notice of motion [Dkt. Entry 750]; through the

  Declaration of Marc D. Haefner, Esq. (“Haefner Decl.”) [Dkt. Entry 750-4], and his Reply

  Decl. (“Haefner Reply Decl.”) [Dkt. Entry 755-3], as well as his signature of the AO 133 form

  declarations [Dkt. Entries 750-2, 755-1], Plaintiffs’ counsel has verified that the costs are correct

  and were necessarily incurred in this action, and that the services for which the fees have been

  charged were actually and necessarily performed; supporting invoices have been supplied,

  [Dkt. Entry 751], to accompany counsel’s Itemization of Bill of Costs [Dkt. Entry 750-3] and

  his Updated Itemization of Bill of Costs [Dkt. Entry 755-2], as well as Plaintiffs’ Brief (“Pls.’

  Br.”) [Dkt. Entry 750-1]. The Clerk has also considered Sandoz’s Opposition to Plaintiffs’ Bill

  of Costs (“Defs.’ Opp.”) [Dkt. Entry 752], Immunex’s Reply Brief (“Pls.’ Reply”) [Dkt. Entry

  755], and counsel’s supplemental submissions [Dkt. Entries 756, 757]. Accordingly, the Clerk

  examines the requested costs below, in the order in which they appear in § 1920.

         II.     Fees of the Clerk and Marshal, § 1920 (1)

         Pursuant to § 1920 (1), Plaintiffs request the $400 filing fee as a fee of the clerk, and

  the $61,680.00 cost associated with serving the summons and complain, including translation,

  on foreign defendants, Sandoz International GmbH and Sandoz GmbH, as a fee of the marshal.


                                                   -7-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 8 of 36 PageID: 24002




         Fees of the Clerk

         The $400.00 fee, required under 28 U.S.C. § 1914 for the filing of a complaint in federal

  court, was paid by Plaintiffs [Dkt. Entry 1] and has not been contested by Defendants. It is

  clearly a subsection (1) “fee of the clerk” and shall be granted.

         Fees of the Marshal

         As subsection (1) fees “of the marshal,” Plaintiffs seek the $61,680.00 cost of serving

  the Austrian and German Sandoz defendants, in conformance with the Hague Convention and

  other procedures allowed by the Court’s order [Dkt. Entry 65]. That cost consists of: Austria

  Letter rogatory fee ($595.00); Austrian Court Certified German translation of the Summons,

  Complaint (w/o exhibits) and Letter Rogatory Request ($5,535.00); Austrian Court Certified

  German translation of Exhibits A-G of the Complaint ($51,975.00); State Department’s requisite

  letter rogatory fee ($2,325.00); Germany Hague service (using Austrian Court’s translation)

  ($595.00); German translation of the order appointing international Process server ($65.00);

  and additional shipping ($295.00 per country) ($590.00). Ex. 1 at 8.

         This presents a thorny issue, upon which there is a dearth of case law, and certainly,

  none in the Third Circuit. Indeed, there is no binding Third Circuit authority addressing the

  more general issue of the taxation of the costs of private process servers as § 1920 (1) “fees . . .

  of the marshal,” let alone the taxation of potentially very expensive international service under

  the Hague Convention. Several federal circuit and district courts have reached different results,

  based upon varying rationales.

         While “‘the assessment of costs most often is merely a clerical matter that can be done

  by the court clerk,’” Taniguchi, 566 U.S. at 573 (quoting Hairline Creations, Inc. v. Kefalas,


                                                   -8-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 9 of 36 PageID: 24003




  664 F.2d 652, 656 (7th Cir. 1981), the Clerk is here tasked with deciding an issue of first

  impression in this District, to his understanding, and must endeavor to achieve a well-reasoned

  result. Having reviewed the case law cited by the parties, as well as that uncovered in his

  independent research, he determines that these costs should be denied entirely, for the reasons

  that follow.

         First, as noted by Defendants (Defs.’ Opp. at 7), the sole case cited by Plaintiffs in their

  initial moving brief is not convincing support for their position. (Pls.’ Br. at 3). In FenF, LLC

  v. Shenzhen Fromufoot, Ltd., the court awarded the plaintiff the following amounts that it spent,

  in connection with an undisputed default judgment – “$400 on court filing fees, $1,090 for

  service of the summons and subpoena, and $5,180 on translating various court documents.”

  Case No. 16-12616, 2018 WL 3729073, at *4 (E.D. Mich. Aug. 6, 2018). That constitutes the

  entirety of the court’s costs decision, lacking any analysis whatsoever or citation of Rule 54(d)

  or § 1920, or even identification of the “various court documents.”

         Defendants attack this request on a number of grounds. (Defs.’ Opp. at 3-7). The Clerk

  first dispenses with their contention regarding the $57,100.00 cost of translating the complaint.

  It is true that, as noted in Section I above, in 2012, the Supreme Court unequivocally ruled in the

  Taniguchi case that the costs of written translation are not taxable under subsection (6) of §1920.

  However, the Clerk finds the translation cost here to be attendant to the subsection (1) cost of

  service because translation of the complaint into German was required in order for Plaintiffs to

  effectuate proper service. Pennsylvania Orthopedic Ass’n v. Mercedes-Benz A.G., 160 F.R.D.

  58, 59 (E.D. Pa. 1995) (“The German resolution enacting the Hague Convention states, ‘Formal

  Service (paragraph 1 of Article 5 of the Convention) shall be permissible only if the document to

  be served is written in or translated into, the German language.’ Federal Civil Judicial
                                                    -9-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 10 of 36 PageID: 24004




  Procedure and Rules, at 42.”). Therefore, this costly translation fee was part and parcel of the

  cost of service and is not now ruled out on the basis of the Taniguchi holding.

          In a similar vein, Defendants object to the shipping portion of the invoice, on the ground

  that the Clerk routinely denies the costs of shipping, as falling outside the ambit of § 1920. Defs.’

  Opp. at 6 (citing Supernus Pharm., Inc. v. TWi Pharm., Inc., 2018 WL 2175765, at *8 (D.N.J.

  May 11, 2018)). While this Court has denied such costs, at least since its decision in Bollitier v.

  Int’l Bhd. of Teamsters, 735 F. Supp. 623, 629 (D.N.J. 1989), the Clerk’s decision does not rest

  on that basis either.

          Defendants also speak to the broader aspect of taxing private process server fees, which

  the Clerk will address later. However, he first analyzes the authorities on the more specific topic

  of the taxation of Hague Convention service costs, set forth in Plaintiffs’ Reply Brief (“Pls.’

  Reply at 2), finding that they do not compel a decision in Plaintiffs’ favor in this Court either.

          In one of the cases cited by Plaintiffs, Lazaridis v. Wehmer, Civ. A. No. 06-793, 2008

  WL 4758551, at *1 n.3 (D. Del. Oct. 28, 2008), aff’d on other grounds, 591 F.3d 666 (3d Cir.

  2010), the court did not rule on the topic or reference the amount at issue, but stated in dicta

  that had plaintiff prevailed in the action, he might have sought the costs of translation required

  to effect service upon foreign defendants.

          In the remaining four cited cases, Hague Convention service costs, including translation,

  were awarded, up to the amount of $6,580. In the case of Law Office G.A. Lambert & Assocs.

  v. Davidoff, the court awarded the $875.00 cost of translating the complaint into German,

  commenting that it was “exercis[ing] its discretion to award these modest costs to Plaintiff,”

  relying on both § 1920 (1) and that court’s local civil rule, allowing for the “[c]osts of service

  of summons and complaint,” LCvR 54.1(d)(2). 72 F. Supp. 3d 110, 120 (D.D.C. 2014).
                                            -10-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 11 of 36 PageID: 24005




         The Law Office case was cited approvingly in another case raised by Plaintiffs, Magic

  Carpet Ski Lifts, Inc. v. S&A Co., Ltd., because the $875 cost awarded in Law Office was

  “modest.” However, that court actually decided to grant all requested costs, including $1,610.00

  for translation, not just “reasonable” court costs, because it did so pursuant to a fee-shifting

  clause in the parties’ agreement, and not pursuant to § 1920. Civ. A. No. 14-cv-02133, 2015 WL

  4237950, at *9 (D. Colo. June 8, 2015), report and recommendation adopted, 2015 WL 4162586

  (D. Colo. July 9, 2015).

         The remaining two cases upon which Plaintiffs rely come out of the Northern District

  of California, in the Ninth Circuit. That Court allowed $4,622.96 in translation costs incurred

  in connection with the service of process in Monaco, in Int’l Petroleum Prods. and Additives

  Co., Inc. v. Black Gold S.A.R.L., Case No. 19-cv-03004, 2020 WL 789567, at *5 (N.D. Cal.

  Feb. 18, 2020), and the $6,580.00 cost of unsuccessful service in China and translation, in Ingrid

  & Isabel, LLC v. Bentibo, Case No. 18-cv-01856, 2019 WL 2517524, at *9 (N.D. Cal. May 10,

  2019), report and recommendation adopted, 2019 WL 2515713 (N.D. Cal. June 18, 2019).

  The Ingrid & Isabel court cited the Law Office and Magic Carpet Ski Lifts cases in support.

  It also relied upon the Northern District of California’s local civil rule, Civ. L. R. 54-3(a)(2),

  which specifically covers this type of cost: “Fees of the marshal as set forth in 28 U.S.C. § 1921

  are allowable to the extent actually incurred. Fees for service of process by someone other than

  the marshal acting pursuant to Fed. R. Civ. P. 4(c), are allowable to the extent reasonably

  required and actually incurred.”

          After the parties completed briefing, in his daily review of costs decisions, the Clerk

  learned of an additional case, denying costly Hague Convention service costs. In SiOnyx,

  LLC v. Hamamatsu Photonic, K.K., the court disallowed plaintiffs’ requested $71,137 cost
                                             -11-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 12 of 36 PageID: 24006




  of service of summons and subpoena, including the $69,700 cost of Japanese translation of the

  amended complaint for service on defendant. Civ. A. No. 15-13488, 2021 WL 1989991, at *2

  (D. Mass. May 18, 2021). To support their request, plaintiffs there cited the Law Office and

  International Petroleum Products cases but the court was not swayed, reasoning, “Section 1920

  does not include fees for ‘service of summons and subpoena’ in its list of taxable costs, nor do

  the procedures of this court.” Id. That court’s procedures referred only to the “fees of the

  marshal” and therefore, the Law Office and International Petroleum Products cases, which

  granted the service costs on the basis of their local court rules, were distinguishable.

         In handling these taxation motions over the years, the Clerk has become familiar with

  the different treatment afforded the costs of private process servers generally by the varying

  federal courts. The Northern District of California’s local rule, underpinning the above-cited

  decisions granting Hague Convention costs, is reflective of the broad Ninth Circuit standard,

  which allows the costs of private process server fees, unrestricted in amount. In Alflex Corp. v.

  Underwriters Labs., Inc., the Ninth Circuit stated, “[i]n making Marshal’s fees taxable as costs

  in section 1920(1), we believe Congress exhibited an intent to make service of process a taxable

  item.” 914 F.2d 175, 178 (9th Cir. 1990).

         On the other end of the spectrum, some courts, like the Eighth Circuit, interpret § 1920

  strictly and entirely disallow the taxation of private process server fees because § 1920 “contains

  no provision for such expenses.” Crues v. KFC Corp., 768 F.2d 230, 234 (8th Cir. 1985)

  (citations omitted).

         Striking a middle ground, the Sixth, Seventh and Eleventh Circuits permit awards of

  private process server fees, but only to the extent they do not exceed the United States Marshal’s


                                                  -12-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 13 of 36 PageID: 24007




  fees (which, pursuant to 28 U.S.C. § 1921(b), are set by the Attorney General by regulation, and

  which are currently “65 per hour (or portion thereof) for each item served ..., plus travel costs

  and any other out-of-pocket expenses,” 28 C.F.R. § 0.114(a)(3)). Arrambide v. Wal-Mart Stores,

  Inc., 33 F. App’x 199, 203 (6th Cir. 2002); Collins v. Gorman, 96 F.3d 1057, 1060 (7th Cir.

  1996) (disapproving of the Alflex approach, and homing in on § 1920 (1) language of fees “of”

  the marshal, as opposed to fees paid “to” the marshal); U.S. E.E.O.C. v. W&O, Inc., 213 F.3d

  600, 624 (11th Cir. 2000). In the Seventh Circuit’s rather extensive analysis of this topic, in

  the Collins case, it limited taxation to the “recovery of expenses that do not exceed what the

  marshal would have charged, for the tasks marshals are authorized to perform,” noting the list

  of those tasks in 28 U.S.C. § 1921(a). 96 F.3d at 1060.

         Without guiding Third Circuit precedent on this particular item, the Clerk must look

  to the Third Circuit’s application of § 1920 in connection with other types of costs, and this

  Court’s local rules and its prior treatment of this issue. First off, the Clerk cannot overlook

  the fact that the Third Circuit issued one of the most restrictive interpretations, nationwide,

  of § 1920 (4) “costs of making copies,” in its renowned holding in Race Tires Am., Inc. v.

  Hoosier Racing Tire Corp., 674 F.3d 158, 169 (3d Cir. 2012) (shunning decisions that are

  “untethered from the statutory mooring”).

         As for this Court’s local court rule, L. Civ. R. 54.1, it is silent on the topic of “fees of the

  marshal.” That silence causes the Clerk to distinguish the Northern District of California and

  District of Columbia cases, upon which Plaintiffs rely for support. A sister court within this

  Circuit, the Middle District of Pennsylvania, recently disallowed the requested $1,605 in private

  process server fees, holding that § 1920 (1) does not permit the taxation of such fees. Advanced


                                                   -13-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 14 of 36 PageID: 24008




  Fluid Systems, Inc. v. Huber, Civ. A. No. 1:13-CV-3087, 2021 WL 391986, at *4-6 (M.D. Pa.

  Feb. 4, 2021). In so ruling, Judge Conner reasoned, in part, that “Alflex involved an additional

  layer not present here: the local rules in the subject jurisdiction expressly allowed taxing as costs

  the ‘[f]ees for service of process’. . . .” Id. at *5.1

          Finally, the Clerk must predict how our Court would now rule on this topic, after

  examining our Court’s prior reasoning, and subsequent developments. In the case of Hurley v.

  Atlantic City Police Dep’t, this Court taxed the private process server fees, explaining,

          First, Section 1920(1) authorizes taxation of the costs of the “clerk and marshal.” In
          addition, Section 1921 dictates that the marshals are responsible for serving process
          and collecting fees for such service. Moreover, Section 1921 explicitly provides that a
          court may tax as costs, fees for serving a subpoena or summons on a witness. 28 U.S.C.
          § 1921(a)(1)(B). Thus, the combined effect of Sections 1920 and 1921 is that the serving
          of process is a taxable cost.

  Civ. No. 93–260, 1996 WL 549298, at *8 (D.N.J. Sept. 17, 1996). Judge Irenas there adopted

  the Alflex approach and concluded that “the combined reading of Sections 1920 and 1921

  exhibits an intent to make service of process a taxable item.” Id.

          While Judge Irenas then followed Alflex, the limitations of the Hurley facts and

  subsequent developments lead the Clerk to predict that today, this Court would not apply the

  Hurley ruling in an unrestricted fashion, so as to allow exorbitant fees of foreign service,

  particularly in the absence of a local rule allowing them. First of all, Hague Convention fees

  were not before Judge Irenas. Secondly, he did not then have the benefit of the Seventh Circuit’s

  reasoned opinion in the Collins case, limiting fees to the marshals’ rate, which issued later



          1
                 The District of New Jersey envisions amending L. Civ. R. 54.1, in the near future,
  and limiting the taxation of private process server fees to the fees set for the United States
  marshal by regulation, pursuant to 28 U.S.C. § 1921(b), will be under consideration.

                                                     -14-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 15 of 36 PageID: 24009




  that same month. Thirdly, subsequent, narrow holdings by both the United States Supreme

  Court, in Taniguchi, and the Third Circuit, in Race Tires, evince an intent by those courts to

  apply § 1920 in a very restrained manner.

          Moreover, the Hurley court’s ruling is predicated on the recognition of the widespread

  use of private process servers and the observation that they were essentially the modern-day

  substitute of the United States marshal. As noted earlier, in Collins, the Seventh Circuit limited

  taxation to the maximum of what the marshal would have charged, “for the tasks marshals are

  authorized to perform,” pursuant to 28 U.S.C. § 1921(a). 96 F.3d at 1060. Defendants here

  make the point that those tasks do not include serving process on foreign entities. They contend:

          Immunex apparently seeks to extend that logic to costs associated with service through
          the Hague Convention, but provides no authority for this proposition. Even assuming
          that private process servers are taxable costs, the logic does not simply carry over to
          international service effectuated through the Hague Convention. The Sergeant Hurley
          court, following the Ninth Circuit, at least found a textual hook in § 1921’s reference to
          “United States marshals” to allow private service of process within the United States as a
          taxable cost, but there is no such “hook” with respect to international service pursuant to
          the Hague Convention. The United States marshals were never responsible for serving
          process on foreign entities, so this is not a matter of a litigant using an alternative to an
          otherwise express taxable cost. There is no statutory support for taxing costs associated
          with service through the Hague Convention.

  Defs.’ Opp. at 5.

          Additionally, the Clerk will not mold a compromise result, parsing through the various

  charges in Plaintiffs’ supporting invoice, with the goal of setting a “reasonable” taxable amount.

  He will not work backwards from a desired result, and, in any event, that would presuppose that

  the fees should be granted in the first instance. Evergreen Pipeline Constr. Co., Inc. v. Merritt

  Meridian Constr. Corp., 95 F.3d 153, 172 (2d Cir. 1996) (“But reasonableness is the analysis

  we apply when the fees have been granted; it does not provide any authority for granting the

  fees in the first instance.”).
                                                  -15-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 16 of 36 PageID: 24010




         In the Evergreen Pipeline Construction Co., Inc. case, the Second Circuit was inclined to

  follow the moderate Collins view, since only the Marshal’s fee amount is statutorily authorized,

  and found that approach “the most persuasive basis for allowing the award of private process

  server fees should the district court have chosen to award them.” Id. at 172. However, it held

  that the district court did not abuse its discretion in refusing to award private process server fees.

  Id.

         That point about discretion brings the Clerk back around to the Supreme Court’s

  Crawford Fitting statement that “[t]he discretion granted by Rule 54(d) is not a power to evade

  this specific congressional command. Rather, it is solely a power to decline to tax, as costs,

  the items enumerated in § 1920.” 442 U.S. at 482. The Clerk is unable to exercise his discretion

  in taxation matters. In re Paoli R.R. Yard PCB Litig., 221 F.3d at 461-62 (Third Circuit noting

  that “[t]he clerk of court's role in taxing costs awards, while quasi-judicial, is essentially

  ministerial,” and that “[t]he Clerk in this case acknowledged in his written order that he lacked

  the discretion to consider certain equities in taxing cost against the Plaintiffs.”). He cannot say

  with certainty how our District Court would exercise its discretion, should Plaintiffs appeal this

  determination, but all of the foregoing leads him to surmise that the Court would deny the

  requested service costs. Accordingly, they are disallowed.

         III.    Fees for Printed and Electronically Recorded Transcripts, § 1920 (2)

         Under the subsection (2) category of “fees for printed or electronically recorded

  transcripts necessarily obtained for use in the case,” Plaintiffs request the $102,053.36

  cost of both printed hearing ($1,566.33) and trial transcripts ($10,588.70), and printed and

  videotaped deposition transcripts ($89,898.33). Exs. 2-5.


                                                   -16-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 17 of 36 PageID: 24011




         Hearing Transcripts

         The hearing transcripts at issue covered the February 15, 2017 Markman hearing,

  the half-dozen March and April 2018 status conferences, and the June 2018 hearing on pretrial

  motions.

         Defendants do not specifically contest taxing the $529.98 cost of the Markman hearing

  transcript (Ex. 2), nor the $425.75 cost of the transcript of the June 29, 2018 hearing (Ex. 3),

  which addressed the parties’ combined six pretrial, in limine motions [Dkt. Entry 546].

  Furthermore, this Court has previously held that the costs of Markman hearing transcripts

  are “necessarily obtained” and therefore taxable. Pharm. Resources, Inc. v. Roxane Labs, Inc.,

  Civ. A. No. 03-3357, 2008 WL 2951173, at *5 (D.N.J. July 25, 2008). In that case, Judge

  Debevoise also granted the costs of the hearing transcripts of the motions to dismiss and for

  summary judgment, finding them necessary too. Similarly, the Clerk here determines that the

  pretrial motion hearing transcript was necessarily obtained in that it covered several substantive

  matters and was also cited by the Court in its August 15, 2018 opinion [Dkt. Entry 572].

         As for the six status conference calls, held on March 6, 9, 12, 13, and 14, 2018, and

  April 24, 2018, Plaintiffs infer that the calls were long and that therefore, note-taking by counsel

  would not have sufficed. Pls.’ Br. at 9-10. However, in response, Defendants point out that the

  transcripts were brief – in addition to the 14-page transcript of the April hearing, the March

  transcripts were only 29 to 41 pages long. Also, they assert that “[t]he March 2018 hearings

  were short scheduling conferences held at Immunex’s own request for the purpose of

  rescheduling trial due to a medical condition of one of Immunex’s lead attorneys” and that

  “[a]t the April 24, 2018 hearing, the Court set the new trial date and the parties only briefly

  discussed with the Court what pretrial scheduling issues remained.” Defs.’ Opp. at 12-13.
                                                 -17-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 18 of 36 PageID: 24012




         In the Clerk’s view, Plaintiffs have not satisfactorily addressed Defendants’ points

  in their reply. Pls.’ Reply at 5. Like Judge Debevoise in the Pharmaceutical Resources case,

  the Clerk determines that the transcripts of status conference calls addressing scheduling

  matters with the magistrate judge, and not involving appeals to the district court, were for the

  convenience of counsel, and not “necessarily obtained.” Hearing transcripts are granted in the

  total amount of $955.73 ($529.98 + $425.75).

         Trial Transcripts

         Plaintiffs also seek reimbursement of the $10,588.70 cost of the transcripts of 9 days

  of the 10-day bench trial. Ex. 4. They justify the necessity of these transcripts by their several

  uses. Plaintiffs’ counsel explains: “The trial transcripts in this case were critically necessary in

  preparing the closing arguments at trial and to prepare witness examination in subsequent days

  of trial.” Haefner Decl. ¶ 7. Also, “Immunex relied on these transcripts extensively in drafting

  the post-trial findings of fact and post-trial briefing. Further, defendants filed a notice of appeal,

  so these trial transcripts were needed for the record on appeal.” Id.

         Defendants do not dispute the obvious necessity of the transcripts, but rather, their

  over-inclusive services. They contend that their cost should be granted in the reduced amount

  of $3,638.10.2 They point out that the requested $10.50/page rate covers “(1) 3 realtime feeds

  at $4.20 per page; (2) ‘cleaned-up’ realtime at $1.50 per page; (3) PDF of completed transcript

  at $3.62 per page; and (4) ASCII versions at $1.20 per page.” Defs.’ Opp. at 13.



         2
                 Defendants actually state that “[t]he Court should only allow Immunex to
  recover the transcript costs for the final transcript version at $3.62 per page for 1,005 pages,
  or $3,618.00.” Defs.’ Opp. at 14. That sum is incorrect and should be $3,638.10.


                                                   -18-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 19 of 36 PageID: 24013




         In response, Plaintiffs merely reiterate the many uses that the transcripts served, and

  do not proffer any reasons for the extra services beyond the pdf of completed transcript, charged

  at $3.62/page. Pls.’ Reply at 6. Accordingly, the Clerk grants the cost of trial transcripts in the

  reduced amount of $3,638.10.

         Deposition Transcripts

         This rather complex patent litigation involved many fact and expert witnesses. Plaintiffs’

  deposition wish list initially included 51 transcripts, taken from 44 deponents, and costing a total

  of $126,447.84. Itemization of Bill of Costs ¶ 5, Ex. 5.

         In response, Defendants objected to taxing the costs of convenience services included

  in Plaintiffs’ request, i.e., “interactive Realtime, rough ASCII, expedition, exhibit copying,

  exhibit linking, DVD copies, litigation support services (such as charges for ‘laptop computer,’

  ‘parking,’ ‘setup and first hour’), and shipping charges for media.” Defs.’ Opp. at 8. They

  submitted a chart listing the charges which they contend are taxable, and which total $53,873.69.

  Id. at 9-11. It includes just the fees of the printed transcripts of 48 of the 51 depositions

  originally listed by Plaintiffs, dropping all charges in connection with Dr. Peter Alliger,

  George W. Johnston, Jr., and Laura Hamill, and all requested video charges. Id.

         Plaintiffs answered with their Updated Itemization of Bill of Costs [Dkt. Entry 755-2],

  showing a new, reduced, total requested cost of $89,898.33. Haefner Reply Decl., Ex. 1.

  They withdrew all costs related to the Johnston and Hamill depositions, but opined that

  Defendants’ omission of the Alliger costs was likely inadvertent, in that Dr. Alliger’s video

  was played during the trial. Pls.’ Reply at 4. The Clerk agrees. [Dkt. Entry 634]. Plaintiffs

  also withdrew all video costs except for those of the depositions of Arne Skerra ($1,146.32),


                                                   -19-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 20 of 36 PageID: 24014




  Christopher Vellturo, Ph.D. ($318.75), Dr. Hansruedi Loetscher ($1,383.75), Dr. Manfred

  Brockhaus ($1,192.75), Dr. Werner Lesslauer ($1,769.75), and Jeffrey Kittendorf ($504.85) -

  reduced by the costs of video synchronization and shipping. As for the objected-to extra

  services connected to the printed transcripts, Plaintiffs withdrew just the costs of rough drafts,

  Realtime, and shipping/handling, and not charges for exhibits, litigation support packages,

  production/processing and laptop rental.

         Through the Plaintiffs’ briefing, and the Clerk’s independent review of the docket,

  including the trial minutes, and especially, the Final Pretrial Order [Dkt. Entry 688], the Clerk

  has ascertained the relevance to this litigation of all of the deponents’ roles. The depositions

  clearly satisfy the test of appearing “reasonably necessary to the parties in light of a particular

  situation existing at the times they were taken.” Thabault v. Chait, No. 85-2441, 2009 WL

  69332, at *7 (D.N.J. Jan. 7, 2009).

         Having found necessity of the 49 depositions (including the Alliger deposition), the

  Clerk must still evaluate the reasonableness of the requested costs. As with other § 1920 costs,

  he distinguishes between those taxable services which were necessary, and those non-taxable

  ones, which merely served the convenience of counsel. For printed transcripts, the Clerk

  customarily grants just the costs of the original or certified copies of transcripts, in addition

  to fees for reporter appearance, absent justification by the prevailing party for additional

  services.

         Regarding videotaping costs, Plaintiffs observe, in their reply, that videotaping costs

  associated with depositions noticed by the losing party are taxable. Id. at 4, citing Depomed, Inc.

  v. Actavis Elizabeth LLC, No. 13-4507, 2018 WL 999673, at *8 (D.N.J. Feb. 21, 2018)


                                                   -20-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 21 of 36 PageID: 24015




  (“Defendants' actions alone, of serving video deposition subpoenas, seems [sic] to mean that

  the video depositions of these witnesses were considered by Defendants to be necessary for

  trial,” quoting Janssen Pharm. N.V. v. Mylan Pharm., Inc., Civ. No. 03–6220, 2007 WL 925535,

  at *4 (D.N.J. Mar. 23, 2007)). Also, videotapes played at trial are necessary as well. Pharm.

  Resources, 2008 WL 2951173, at * 5 (in denying video costs there, distinguishing Garonzik v.

  Whitman Diner, 910 F. Supp. 167, 171 (D.N.J. 1995), in that the videotapes were neither played

  for the court nor shown to have a use independent of the printed transcripts).

          In their reply, Plaintiffs contend that “the numerous depositions of Immunex’s witnesses

  were noticed by defendants,” and that “Immunex had no choice but to incur those deposition

  costs, including the video recording and exhibit costs.” Pls.’ Reply at 4. They argue that the

  video expenses were necessary as well because “Immunex used these deposition transcripts and

  exhibits at trial in witness preparation and/or for trial,” id. at 5.

          Plaintiffs have not provided convincing justification for the extraneous convenience

  services, to which Defendants object, in connection with both the printed and videotaped

  transcripts.3 Pls.’ Reply at 4-5. Therefore, the Clerk adopts the figures in Defendants’ chart

  (except for a couple of needed corrections), plus the omitted costs of reporter appearance, as

  well as most of the basic requested video costs, i.e., “video-initial fee,” “video-additional hours,”

  but not those for “processing and delivery,” “video archive,” and the like.




          3
                 The costs conceded by Defendants include the elevated costs of expedited
  service for some depositions. Considering that Defendants have not objected to those costs,
  normally requiring explanation, they will not be deducted.


                                                         -21-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 22 of 36 PageID: 24016




         Basic videotaping charges for five of the six deponents at issue will be granted. The

  videotapes of Brockhaus, Lesslauer and Kittendorf were played at trial. [Dkt. Entry 630].

  While they testified live at trial [Dkt. Entries 629, 633], Loetscher and Vellturo were Plaintiffs’

  fact and expert witnesses, whose depositions may have been noticed as video depositions

  by Defendants. Deponent, Skerra, however, was Defendants’ expert witness, not Plaintiffs’

  witness, and he appeared at trial live [Dkt. Entry 634], not by videotape. Therefore, the Skerra

  videotaping costs will be excluded. Also, the submitted costs for the Alliger deposition are

  solely for a video, and not printed, transcript, and therefore, those videotaping costs will be

  allowed too.

         Based upon all of the foregoing, the Clerk grants the following transcript costs:

  Deponent                                               Taxed Amount

  Arne Skerra
  Orig. transcript                                       $ 2,346.72
  Reporter appearance                                    $   138.00

  Carl P. Blobel, 1/15/18
  Orig. transcript                                       $ 1,908.82
  Reporter appearance                                    $   249.55

  Carl P. Blobel, 1/16/18
  Orig. transcript                                       $ 1,567.96
  Reporter appearance                                    $   289.80

  Christopher Vellturo
  Certified transcript                                   $ 1,474.60
  Video                                                  $   318.75

  Cindy Cao
  Orig. transcript                                       $ 1,919.30
  Reporter appearance                                    $   101.20

  Daniel J. Capon, 1/31/18
  Orig. transcript                                       $ 2,400.70

                                                  -22-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 23 of 36 PageID: 24017




  Deponent                                           Taxed Amount

  Daniel J. Capon, 2/1/18
  Orig. transcript                                   $ 2,562.22

  Daniel N. Sauder
  Orig. transcript                                   $ 1,317.83

  DeForest McDuff
  Orig. transcript                                   $ 1,370.26
  Reporter appearance                                $   233.45

  Hansruedi Loetscher, 5/11/174
  Orig. transcript                                   $ 2,435.60
  Reporter appearance                                $   147.50
  Video-Services (50% of $375.00)                    $   187.50
  Video-Additional Hours (50% of $1,312.50)          $   656.25

  Hansruedi Loetscher, 5/12/17
  Orig. transcript                                   $ 1,509.70
  Reporter appearance                                $   147.50
  Video-Initial Fee (50% of $375.00)                 $   187.50
  Video-Additional Hours (50% of $525.00)            $   262.50

  Kathryn E. Stein
  Orig. + one certified copy                         $    745.50
  Reporter appearance (“Hourly”)                     $    125.00

  M. Patricia Beckmann
  Certified transcript                               $    540.20

  Manfred Brockhaus
  Orig. transcript                                   $ 1,564.20
  Reporter appearance                                $   220.50
  Video-Initial Fee                                  $   187.50
  Video-Additional Hours                             $   831.25

  Peter Alliger
  Videography Services-Full Day ($825.00-8%)         $    759.00


         4
                 The costs in Defendants’ chart for Loetscher, on 5/11/17 and 5/12/17, for
  $1,464.25 and $769.50, respectively, appear to have been taken, incorrectly, from the invoices
  for videotaping charges. Also, Defendants’ listed charge for Kathryn E. Stein, below, was very
  slightly understated, by $.50.
                                                 -23-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 24 of 36 PageID: 24018




  Deponent                                   Taxed Amount

  Roy Fleischmann
  Certified transcript                       $   883.30

  Tadahiko Kohno
  Certified transcript                       $ 1,253.00

  Warner C. Greene
  Certified transcript                       $ 1,241.00

  Werner Lesslauer, 5/23/17
  Orig. transcript                           $ 1,281.15
  Reporter appearance                        $   147.50
  Video-Initial Fee                          $   187.50
  Video-Additional Hours                     $   743.75

  Werner Lesslauer, 5/24/17
  Orig. transcript                           $ 1,134.90
  Reporter appearance                        $   147.50
  Video-Initial Fee                          $   187.50
  Video-Additional Hours                     $   525.00

  Zlatko Dembic
  Certified transcript                       $   616.20

  Gautier Sala
  Orig. transcript                           $ 1,026.72
  Reporter appearance                        $   138.00

  Graham Jones
  Certified transcript                       $ 1,470.95

  Gregory Oakes
  Orig. transcript                           $   825.79
  Reporter appearance                        $    50.60

  James Krueger
  Certified transcript                       $   525.60

  James Naismith, 1/8/18
  Certified transcript                       $ 1,698.50



                                      -24-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 25 of 36 PageID: 24019




  Deponent                                   Taxed Amount

  James Naismith, 1/10/18
  Certified transcript                       $ 1,066.50

  Jeffrey Kittendorf
  Orig. transcript                           $   503.42
  Reporter appearance                        $    72.45
  Setup and First Hour-Videography           $   322.00
  Video Hourly                               $   136.85

  Johann Gudjonsson
  Certified transcript                       $   292.50

  John Peter Parise
  Certified transcript                       $   627.80

  Kathleen Fowler
  Certified transcript                       $   899.50

  Kurt R. Karst
  Orig. transcript                           $ 1,915.63
  Reporter appearance                        $   265.65

  Leander Lauffer
  Certified transcript                       $ 1,022.00

  Martin Schiestl
  Orig. transcript                           $ 1,426.00
  Reporter appearance                        $   161.00

  Mary Kuntz Crow
  Orig. transcript                           $ 1,064.62
  Reporter appearance                        $   138.00

  Michael Kirschner
  Certified transcript                       $   980.00

  Nicholas P. Godici
  Orig. transcript                           $ 1,506.60
  Reporter appearance                        $   209.30

  Raymond Goodwin
  Certified transcript                       $   386.90

                                      -25-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 26 of 36 PageID: 24020




  Deponent                                              Taxed Amount

  Stephen G. Kunin
  Certified transcript                                  $    339.45

  Steven Gillis
  Certified transcript                                  $    594.95

  Stewart Lyman
  Certified transcript                                  $    598.60

  Stuart Watt
  Certified transcript                                  $    573.05

  Taruna Arora
  Certified transcript                                  $    726.00

  Terri Davis Smith
  Certified transcript                                  $    547.50

  Randolph Wall, 12/16/16
  Certified transcript                                  $    732.60

  Randolph Wall, 2/1/18
  Certified transcript                                  $ 1,912.68

  Randolph Wall, 2/2/18
  Certified transcript                                  $    808.11

  Ueli Gubler
  Certified transcript                                  $    594.95

  Zhengyu Liu
  Orig. transcript                                      $    845.66
  Reporter appearance                                   $    138.00

  Total:                                                $ 64,199.09

           Combining the granted costs of hearing ($955.73), trial ($3,638.10), and deposition

  transcripts ($64,199.09), fees for transcripts are taxed in the total amount of $68,792.92, pursuant

  to § 1920 (2).


                                                 -26-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 27 of 36 PageID: 24021




         IV.     Fees for Witnesses, § 1920 (3)

         Plaintiffs’ updated bill of costs shows a § 1920 (3) witness fees demand in the amount

  of $19,716.60, after Plaintiffs dropped those originally sought in connection with their

  corporate representative, Stuart Watt, disputed by Defendants. That figure consists of the

  sought-after costs of witness subsistence ($10,045.00), appearance ($1,040.00), and travel

  ($8,631.60), relative to the appearance at trial of Randolph Wall, Warner C. Greene, James

  Naismith, Hansruedi Loetscher, Christopher Vellturo (absent travel), Roy Fleischmann, and

  Stephen G. Kunin, who stayed at a Harrison, NJ hotel, near the Newark courthouse.

         Witness fees are fixed by 28 U.S.C. § 1821, as indicated in L. Civ. R. 54.1(g) (1).

  Section 1821 provides for the payment of witnesses’ fees and allowances for their attendance

  in federal court. 28 U.S.C. § 1821(a)(1). Subsection (b) therein allows a $40 per day attendance

  fee “for the time necessarily occupied in going to and returning from the place of attendance at

  the beginning and end of such attendance or at any time during such attendance.” Subsection (c)

  provides for the actual expenses of the most economical common carrier that is reasonably

  available, traveling the shortest practical route, as well as “[a]ll normal travel expenses within

  and outside the judicial district,” including parking fees and tolls. Subsection (d) allows a

  subsistence fee for a required overnight stay, provided that the per diem rate does not exceed

  the allowance established by the Administrator of General Services (“GSA”), pursuant to

  5 U.S.C. § 5702(a), in the area of attendance. The applicable GSA per diem rates for the Newark

  area, during the trial in September 2018, are $141/night for lodging, and $64/day for meals and

  incidental expenses (“M&IE”), except for the first and last day of travel, for which the M&IE

  allowance is $48.00. http://www.gsa.gov/perdiem.


                                                      -27-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 28 of 36 PageID: 24022




         Each witness testified on only one day of trial, yet Plaintiffs request multiple days of

  subsistence for each of them, as follows: Wall, 10 days; Greene, 14 days; Naismith, 6 days;

  Loetscher, 4 days; Vellturo, 11 days; Fleischmann, 2 days; and Kunin, 2 days. Ex. 6. Plaintiffs

  arrive at their $10,045.00 subsistence total by multiplying the total 49 days by $205.00

  ($141/day for lodging + $64/day for M&IE). Plaintiffs’ counsel asserts that these witnesses

  had to arrive several days before their testimony, i.e., 9 days for Wall, 7 days for Greene, 5 days

  for Naismith, and 7 days for Vellturo, “to hear an opposing expert’s testimony.” Haefner Decl.,

  ¶ 9. Counsel explains that Loetscher, who hailed from Switzerland, had to arrive 3 days in

  advance of his testimony “to allow time to adjust to time changes and be prepared to testify

  at trial.” Id. The remaining two witnesses, Fleischmann and Kunin, arrived in Newark on the

  day preceding their day of testimony. Id.

         Requested days of attendance, for purposes of the $40 statutory fee, are fewer, at:

  Wall, 5 days; Greene, 6 days; Naismith, 3 days; Loetscher, 4 days; Vellturo, 4 days;

  Fleischmann, 2 days; and Kunin, 2 days. Ex. 8. Multiplying the 26 days by $40 renders

  Plaintiffs’ total requested fees of $1,040. Plaintiffs state that “[t]he appearance fees are

  for trial days that each witness had to be in Court for actual testimony, potential testimony,

  presence to hear an opposing expert, or potential rebuttal testimony.” Itemization of Bill of

  Costs at 8 n.1.

         Witness travel costs include roundtrip airfare between Newark and Switzerland

  (Loetscher), England (Naismith), California (Wall, Greene) and Texas (Fleischmann), and

  Amtrak fare from Virginia (Kunin), as well as a few Uber and taxi fares incurred by Kunin

  and Fleischmann. Plaintiffs have appropriately reduced unreasonable business and first-class


                                                  -28-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 29 of 36 PageID: 24023




  airfare rates to economy rates. Plaintiffs’ travel total of $8,631.60 is slightly off from that

  calculated by the Clerk of $8,632.01.

         Defendants do not object to the travel costs, but assert that the subsistence costs should

  accord with the number of days of attendance presented by Plaintiffs, and therefore, be reduced

  to $5,330.00. Defs.’ Opp. at 14-16. Adding that cost to the $1,040.00 in attendance fees and

  (incorrect) travel cost of $8,631.60 brings their recommended witness fee total to $15,001.60.

         The term “attendance” in § 1821 means “necessary attendance.” Hurtado v. United

  States, 410 U.S. 578, 583-87 (1973). A witness is in necessary attendance in court when he is

  ready and available to testify. Id. at 584. Witness fees may be granted for those days on which

  the witness attended the trial before actually testifying, but only if the witness was holding

  himself available to testify. Louisiana Power & Light Co. v. Kellstrom, 50 F.3d 319, 335

  (5th Cir. 1995) (citing Nissho-Iwai Co., Ltd. v. Occidental Crude Sales, Inc., 729 F.2d 1530,

  1552-53 (5th Cir. 1984)).

         In a case in point, Pan Am. Grain Mfg. Co. v. Puerto Rico Ports Auth., the prevailing

  party sought $120 for three days of attendance fees, even though the witness testified on only

  two days. 193 F.R.D. 26 (D.P.R. 2000), aff’d, 295 F.3d 108 (1st Cir. 2002). The movant tried to

  justify the fees by stating that the witness was “available for consultation during the three days.”

  Id. at 36. The court rejected the movant’s argument, explaining that “[a]ttendance for the

  purpose of consultation is not necessary attendance within the meaning of 28 U.S.C. § 1821(b).”

  Id. Likewise, the court reduced the requested $360 witness fee for another witness who attended

  trial on nine days, but testified on only one day and made himself available for consultation on

  the other eight days. The court reiterated, “statutory attendance fees exist to compensate


                                                   -29-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 30 of 36 PageID: 24024




  witnesses for their attendance at trial, not to compensate experts for their advice.” Id. For both

  witnesses, the court granted the $40 per diem fee only for those days on which the witnesses

  testified, and traveled to and from the courthouse.

         Using the above case law as a guide, the Clerk must make modifications to Plaintiffs’

  requests as follows. First, he adds as days of attendance, and allows subsistence costs for, those

  additional days dedicated to the witness’ travel, pursuant to § 1821(b). The costs of lodging and

  M&IE will be calculated separately, not granted as a lump sum of $205/day. Days of travel

  alone, not paired with actual or potential testimony (such as when a witness returned home on

  the day of his/her testimony), will be allotted the travel M&IE of $48.00, instead of $64.00.

         Secondly, Plaintiffs have incorporated, in their tally of appearance days, those days

  of “presence to hear an opposing expert,” in addition to days of actual testimony, potential

  testimony or potential rebuttal testimony (such as Mr. Greene on September 24, after the Skerra

  testimony). These are shown in Plaintiffs’ Exhibit 8 calendar predominantly on the first days

  of trial, during Defendants’ case, as attendance by Wall, Greene, Naismith and Vellturo. Those

  related fees are non-taxable, under the Pan Am. Grain Mfg. Co. case, and will be excluded.

         In accordance with the above, in addition to the travel costs of $8,632.01, fees are

  allowed for the seven witnesses as follows:

         Randolph Wall, Ph.D. – This witness from California testified on September 20, was

  available to testify on September 19, and will be allotted an additional two travel days. Fees

  include: 4 days of attendance (4 x $40 = $160); 3 nights of lodging (3 x $141 = $423); 2 days

  of full M&IE (2 x $64 = $128); and 2 travel days of M&IE (2 x $48 = $96); or a total of

  $807.00.


                                                 -30-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 31 of 36 PageID: 24025




         Warner C. Greene, M.D., Ph.D. – This witness, also from California, testified on

  September 18, and was available to testify both on September 17, and on September 24, as

  as a potential rebuttal expert. Including an additional two days for travel, allowed fees are for:

  5 days of attendance (5 x $40 = $200); 4 nights of lodging (4 x $141 = $564); 3 days of full

  M&IE (3 x $64 = $192); and 2 days of travel M&IE (2 x $48 = $96); or a total of $1,052.00.

         James Naismith, Ph.D. – Mr. Naismith testified on September 18, and was available to

  testify on September 17. As he flew in from London, two additional travel days must be

  allowed. His fees include: 4 days of attendance (4 x $40 = $160); 3 nights of lodging (3 x $141

  = $423); 2 days of full M&IE (2 x $64 = $128); and 2 travel days of M&IE (2 x $48 = $96);

  or a total of $807.00.

         Hansruedi Loetscher, Ph.D. – This witness, from Switzerland, was available to testify

  on Friday, September 14, but only testified on the following Monday, September 17. He then

  left that evening, after court. In addition to his two days of testimony/potential testimony, the

  Clerk will allow two days for his international travel. Allowed fees are: 4 days of attendance

  (4 x $40 = $160); 3 nights of lodging (3 x $141 = $423); 2 days of full M&IE (2 x $64 = $128);

  and 2 travel days of M&IE (2 x $48 = 96); or a total of $807.00.

         Christopher Vellturo, Ph.D. – Plaintiffs have not requested travel costs in connection

  with this witness. The Clerk does not know his place of residence but presumes the Boston

  area, based upon his credentials. Mr. Vellturo testified on September 21 and was available

  to testify on September 20. He will be allowed only one additional day for travel, on

  September 19, as he could return home on the same day of his testimony, with Court adjourning

  by 1:00 PM. Included fees are for: 3 days of attendance (3 x $40 = $120); 2 nights of lodging


                                                  -31-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 32 of 36 PageID: 24026




  (2 x $141 = $282); 2 days of full M&IE (2 x $64 = $128); and 1 travel day of M&IE ($48);

  or a total of $578.00.

         Roy Fleischmann, M.D. – The records show that this witness arrived from Texas on

  September 19, the same day he was available to testify, and actually testified on September 20.

  Court did not adjourn until 6:30 PM that day, so he will be allowed an additional day for

  traveling home. Allow fees are for: 3 days of attendance (3 x $40 = $120); 2 nights of lodging

  (2 x $141 = $282); 2 days of full M&IE (2 x $64 = $128); and 1 travel day of M&IE ($48);

  or a total of $578.00.

         Stephen G. Kunin, J.D. – This witness, who traveled via the Amtrak train, arrived in

  Newark from Virginia, on September 20, when he was available to testify. He actually testified

  on September 21, and could leave for home that same day, as Court adjourned by 1:00 PM.

  His fees include: 2 days of attendance (2 x $40 = $80); 1 night of lodging ($141); and 2 days

  of full M&IE (2 x $64 = $128); or a total of $349.00.

         In sum, pursuant to § 1920 (3), witness fees are taxed in the total amount of $13,610.01

  ($8,632.01 + $807.00 + $1,052.00 + $807.00 + $807.00 + $578.00 + $578.00 + $349.00).

         V.      The Costs of Making Copies, § 1920 (4)

         Plaintiffs’ next request, made under the § 1920 (4) category of the “costs of making

  copies,” is comprised of two types of copies: photocopies made for trial exhibits and witness

  binders ($30,280.71); and TIFF conversion of documents ($11,462.75). Exs. 16, 17. Defendants

  argue for a reduced allowance of photocopy costs, but do not contest the TIFF conversion costs.5


         5
                 While Defendants do not dispute the requested $11,462.75 in TIFF conversion
  costs, that amount is not included in their conclusory chart of suggested taxable costs, Defs.’
  Opp. at 19-20, and the Clerk believes that omission was inadvertent.

                                                 -32-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 33 of 36 PageID: 24027




         The Clerk easily grants the unopposed costs of converting the electronically stored

  information (“ESI”) into TIFF. He salutes Plaintiffs for refraining from seeking the nontaxable

  costs of hosting, processing, and the like, so frequently encountered in these taxation motions.

  Having reviewed the substantiating invoices, Ex. 17, which describe the services as “TIFF Image

  Create” and “Create TIFF Images,” the Clerk finds these costs are of the type allowed by the

  Third Circuit in the Race Tires case. 674 F.3d at 166-67. This requested $11,462.75 cost is

  granted.

         The other § 1920 (4) cost, for $30,280.71, has been described by Plaintiffs’ counsel as

  that for “printing and photocopying in connection with preparing of witness binders, including

  copies for Immunex, the witnesses, opposing counsel, and the Court.” Haefner Decl. ¶ 18

  (emphasis added). Noting, as the Clerk does, that some of the copies were admittedly made for

  Plaintiffs, Defendants also observe that during the trial, Plaintiffs’ team members had multiple

  copies of the witness binders for their own use. Defs.’ Opp. at 17, n.3. Defendants also dispute

  taxing the costs of non-taxable items included in Plaintiffs’ supporting invoices from Epiq of

  tabs, binding, three-ring binders of varying sizes, redwelds, custom tabs, and labor.

         Like other categories of costs, the costs of copies which were not necessary, and

  which merely served the convenience of counsel, are nontaxable. Photocopies required

  to be provided to the Court and opposing counsel are considered necessary, whereas those

  made for the prevailing party and its counsel are not. Furthermore, the stationary type items

  listed above are considered to be akin to attorney’s fees and are nontaxable. Yong Fang

  Lin v. Tsuru of Bernards, LLC, Civ. No. 10-2400, 2011 WL 2680577, at *5 (D.N.J. July 8,

  2011); Laura P. v. Haverford School Dist., Civ. A. No. 07-5395, 2009 WL 1651286, at *9 n.10


                                                 -33-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 34 of 36 PageID: 24028




  (E.D. Pa. June 12, 2009); Close-Up Int’l, Inc. v. Berov, Civ. A. No. 02-CV-2363, 2007 WL

  4053682, at *11 (E.D.N.Y. Nov. 13, 2007).

         The Clerk adopts Defendants’ position, agreeing that Plaintiffs have not satisfied their

  burden of separating out the necessary copies. He will grant two-thirds of the cost of just the

  photocopies themselves (of which Defendants do not contest the rates charged): $7,536.32 +

  $14,603.00 + $64.19 + $732.50 + $169.84 = $23,105.85 x .67 = $15,480.92.

         Combining the allowed cost of photocopies with the granted ESI costs ($11,462.75),

  the Clerk taxes § 1920 (4) costs at $26,943.67 in total.

         VI.     “Other costs” of Trial Support Team Fees and Courtroom Equipment

         The final item on Plaintiffs’ updated bill of costs, listed as “Other costs,” in the amount

  of $142,789.04, consists of trial support team fees ($141,006.00), Ex. 18, and Plaintiffs’ share of

  the cost of rental and installation of courtroom equipment ($1,783.04), Ex. 19.

         While this is, by far, the greatest cost requested by Plaintiffs, it is the one most lacking

  in legal support. In an attempt to satisfy their initial burden, Plantiffs rely solely upon one case

  in this District, after conceding that “neither Section 1920 nor Local Civil Rule 54 explicitly

  allow the recovery of costs for a trial support team.” Pls.’ Br. at 16. They contend that “[u]se

  of a trial support team was reasonably necessary to organize and streamline the presentation of

  evidence, trial exhibits, and demonstratives to the Court,” and that “trial occurred in a courtroom

  without advanced audiovisual display capabilities, audiovisual equipment had to be provided

  by the parties, and the operation of this audiovisual equipment required the use of competent

  technicians.” Id.

         If taxable, these requested costs would have to fall under the “exemplification” prong

  of § 1920 (4)’s provision for “[f]ees for exemplification and the costs of making copies of any
                                                 -34-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 35 of 36 PageID: 24029




  materials where the copies are necessarily obtained for use in the case.” And yet, the Third

  Circuit and this District Court have not defined that term, which has been given varied meaning

  by other courts.

         Plaintiffs’ only support lies in this Court’s ruling in Ricoh Corp. v. Pitney Bowes Inc.,

  a patent infringement case, in which Judge Brown granted the unspecified costs of technical

  services provided at trial because they were “essential to a large or complex case.” Civ. No.

  02–5639, 2007 WL 1852553, at *3 (D.N.J. June 26, 2007) (citation omitted). However, Judge

  Brown also there taxed the costs of legal research, now universally regarded as nontaxable

  under § 1920, on the ground that “computer-assisted research is also essential to modern

  complex litigation.” Id. at *4 (citation omitted).

         As with Hurley, discussed in Section II. above, this Court’s decision in the Ricoh Corp.

  case pre-dated the restrictive rulings in the Taniguchi and Race Tires cases. Since those

  decisions, there has been much support for denying these types of requested costs, evident to

  the Clerk in his regular reading. For a recent example, see United Biologics, L.L.C. v. Allergy

  and Asthma Network/Mothers of Asthmatics, Inc., Case No. 5:14-cv-35, 2021 WL 1968294,

  at *11-13 (W.D. Tex. May 17, 2021). And the Clerk is in the custom of denying such costs.

  Defs.’ Opp. at 18-19; [Dkt. Entry 756 at 4-5].

         As discussed earlier in connection with international service fees, where there is no

  explicit provision in either § 1920 or this Court’s local rules allowing the requested costs, the

  Clerk is not at liberty to grant them because he cannot exercise his discretion, as can the district

  court. For that reason, he must deny the costs of trial technicians and equipment rental, until

  such time as legal support exists for their taxation. This entire $142,789.04 cost is denied.


                                                   -35-
Case 2:16-cv-01118-CCC-MF Document 761 Filed 07/23/21 Page 36 of 36 PageID: 24030




         VII.     Summary

         To conclude, costs are granted in favor of Plaintiffs and against Defendants as follows:

  Fees of the clerk and marshal, § 1920 (1):   $      400.00

  Cost of transcripts, § 1920 (2):             $ 68,792.92

  Witness fees, § 1920 (3):                    $ 13,610.01

  Cost of making copies, § 1920 (4):           $ 26,943.67

  TOTAL:                                       $109,746.60

         For the reasons set forth above, the motion of Plaintiffs Immunex Corporation and

  Amgen Manufacturing, Limited to tax costs against Defendants Sandoz, Inc., Sandoz

  International GmbH and Sandoz GmbH is hereby GRANTED IN PART AND DENIED

  IN PART. An appropriate order follows.



                                                               By: s/John T. O’Brien
                                                                     Deputy Clerk

  July 23, 2021




                                                   -36-
